 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


Electronic Monitoring Number: 3702002010B01968








 Contract for State-Owned Construction Land Use Right Assignment






























 


 
the Ministry of Land and Resources of the People’s Republic of China,
 
and the State Administration for Industry and Commerce of the People’s Republic
of China.
 


 








Contract Number: Qingdao-01-2010-4018
 
Contract for State-Owned Construction Land Use Right Assignment
 
The Concerned Parties of this Contract:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Assignor:   QingDao Territories Resources And House Administration Bureau   ;
Mailing Address:   No. 6 Wuxia Road, Qingdao City   ;           
Zip Code:    /   ；
Telephone:   82663278   ；
Facsimile:   82663285   ；
Name of Opening Bank:   /   ；
Account Number:   /   。
Assignee:   Qingdao Likang Packing Co., Ltd   ;
Mailing address:   Qingdao National High-tech Industrial Development Zone 324-21
(within Red Island Section)   ;
Zip Code:   /   ；
Telephone Number:   0532-84659788   ；
Facsilime:   0532-84659788   ;
Name of Opening Bank:   Bank of Qingdao, Yongping Road Branch   ;
Account Number:   802230200208857   。


















 
Chapter I  General Provisions
 
      Article 1  In accordance with the Real Right Law of the People’s Republic
of China, the Contract Law of the People’s Republic of China, the Law of Land
Administration of the People’s Republic of China, the Law of the People’s
Republic of China on Administration of the Urban Real Estate, relevant
administrative regulations and rules on land supply policies, the two parties
enter this contract based on the principles of equality, voluntariness,
compensation, honesty and credibility.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 


          Article 2  The ownership of the assigned land belongs to the People’s
Republic of China. The Assignor can only assign the
state-owned construction land use right to the Assignee in accordance with laws.
The resources and objects buried there under shall continue to be owned by the
State.


          Article 3  The holder of the right to use construction land (the
Assignee) has the right to possess, use and seek proceeds from the land owned by
the state, and shall be entitled to the construction of buildings, fixtures and
their auxiliary facilities by making use of such land.




 Chapter II  Delivery of the Assigned Land and Payment of the Assignment Charge


Article 4  The Registered Number of the land parcel under this contract
is:   1400500270068   , with a total area of (in Upper
Case)    65063.90    square meters (in Lower Case    65063.90    square meters).
Of which, the assigned land area of the land parcel is (in Upper
Case)   65063.90    square meters ( in Lower Case    65063.90    square meters).
      The assigned land under this contract is located at   north of Chunyang
Road Jihongtan Street, south of the planning east line No. 7 and west of the
planning east line No. 24   .
      The ichnographic boundaries of the assigned land under this contract:
_____/_____. Please see the Sketch of Ichnographic Boundaries of the Assigned
Land (Appendix I).
      The vertical limits of the assigned land under this contract are to
take_____/_____as its upper limit while to take_____/_____its lower limit, with
the altitude difference of_____/_____meters. Please see the Sketch of Vertical
Limits of the Assigned Land (Appendix II).
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
          The spatial extent of the assigned land refers to the closed space
formed by the above-said boundary points posed by the vertical plane and the
upper and lower elevation level.


          Article 5  The use purpose of the assigned land under this contract is
   for
industrial land with an area of   industrial land    hectares.


          Article 6  The Assignor agrees to deliver the assigned land to the
Assignee prior to the date of       August 18, 2010      . And the Assignor
agrees that the assigned land shall meet the following land conditions regulated
in    Item 1   of this article upon delivering the land.
          1. To level the land and make it meet the conditions of    land
leveling  ; The infrastructure around the land shall include:   /   ;


      2. Current Status:   /   .


          Article 7  The use term of the state-owned construction land use right
under this contract is    50    years, counting from the date when the assigned
land is delivered according to the Article 6 of this contract. In case applying
for completion of the formalities on
state-owned construction land use right which is previously allotted (or
leased), the use term shall be counted from the date when the contract is
signed.


         Article 8  The assignment charge for the
state-owned construction land use right under this contract is RMB (in Upper
Case)    19,909,553    (in Lower Case RMB    19,909,553   ) , with RMB (in Upper
Case)   306    (in Lower Case RMB    306    ) for per square meter.


         Article 9  The advance deposit for the assigned land under this
contract is RMB (in Upper Case)    4,000,000   , (in Lower Case RMB
   4,000,000   ).
The advance deposit shall be regarded as a part of the payment for the
assignment charge.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 


         Article 10  The Assignee agrees to pay the assignment charge in a
lump-sum payment for the state-owned construction land use right according to 
of this article
          1. The assignment charge for the state-owned construction land use
right shall be paid up in lump-sum payment within    60  days after this
contract is signed.
          2. The assignment charge for the state-owned construction land use
right shall be paid in installments according to the following time and amount.
             /
          In case the assignment charge for the state-owned construction land
use right is paid in installments, the Assignee agrees to pay interests to the
Assignor. When the second installment and each installment thereafter are paid
according to payment schedule, the interests shall be paid based on the interest
rate published by the People’s Bank of China (PBOC) on the date when the first
installment occurs.


          Article 11  After paying up all the assignment charges of the land
parcel in accordance with this contract, the Assignee may apply for the
Certificate of State-owned Construction Land Use Right Assignment by presenting
this contract and payment receipt of the assignment charge.




Chapter III  The Development, Construction and Utilization of the Assigned Land
 
          Article 12  The Assignee agrees the investment intensity to develop
the assigned land under this contract shall be meet the criteria stipulated in
   Item 1    of this article:
          1. Where the assigned land under this contract is used for
construction of industrial projects, the Assignee agrees the fixed assets
invested in the land under this contract are not less than the approved amount
or the amount put on file, RMB (in Upper Case)    242,104,000     (in Lower Case
RMB    242,104,000    ) and the investment intensity is not less than RMB (in
Upper Case)    3721.01    (in Lower Case RMB    3721.01    ) per square meter.
The investment of fixed assets to the assigned land under this contract shall
include buildings, fixtures and their auxiliary facilities as well as the
assignment charge.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
          2. Where the assigned land under this contract is used for
construction of non-industrial projects, the Assignee guarantees the total
investment to the assigned land under this contract is not less than RMB (in
Upper Case)    /     (in Lower Case RMB    /    ).


          Article 13 The new buildings, fixtures and their auxiliary facilities
established on the assigned land under this contract shall be satisfied with the
planning conditions for the assigned land regulated by the municipal (county)
planning administrations. (Please see Appendix III).
           The nature of the main building    /   ;
           The nature of the affiliated buildings    /   ;
           The total construction area    /     square meters.
           The floor area ratio (FAR) is not more than    /   not less than
   1  ;             
           Building Height Limitation:    24
meters   ;                                           
           Building Density is not more than    50%     not less than
   /   ;    
           Greening Rate is not more than    15%     not less than
   /   ;      
           Other requirements for the land use:    Implement in accordance with
the requirements of the planning   .                       


         Article 14  The Assignee agrees to develop the assigned land under this
contract according to    Item 1  of this article:
          1. The assigned land under this contract is used for construction of
industrial projects. In accordance with the planning and designing conditions
regulated by the planning departments, within the boundaries of the assigned
land under this contract, the land used for office buildings and life and
service facilities shall not be more than 7 % of the total area of the assigned
land, that is, not more than    /    square meters, and the construction area
shall not be more than    /    square meters. The Assignee agrees not to build
unproductive facilities on the assigned land under this contract, including
residential packages, experts’ floor, hotel, guest house or training center etc.
 
 
 
6

--------------------------------------------------------------------------------

 
 
          2. The assigned land under this contract is used for construction of
residential projects. In accordance with the planning and construction
conditions regulated by the planning and construction departments, within the
boundaries of the assigned land under this contract, the total number of
apartments shall not be less than    /    sets, of which, the apartments with
the construction area of less than 90 square meters shall not be less than
   /    sets, the requirements for the housing are    /    . Within the
boundaries of the assigned land under this contract, the land area used for
developing apartments under 90 square meters shall not less than    /   % of the
total area of the assigned land. In case the economically affordable housing and
low-rent housing are developed within the boundaries of the assigned land under
this contract, the Assignee agrees to do according to Term    /    of this item
upon completion of construction.
 (1). To transfer to the local government;
 (2). To be purchased by the local government;
 (3). To implement relevant administrative regulations on construction and sales
of economically affordable housing and low-rent housing.
 (4).    /   .


         Article 15 The Assignee agrees to construct the following necessary
facilities within the boundaries of the assigned land under this contract, and
voluntarily transfer to the government upon completion of construction:    /   .


          Article 16  The Assignee agrees that the construction projects on the
assigned land under this contract shall commence prior to   November 12, 2010   
and complete prior to   August 12, 2013   . In case the commencement of
construction needs to be deferred, the Assignee shall submit the application for
deferral to the Assignor 30 days in advance. After the deferral of commencement
is approved by the Assignor, the time of completion shall be deferred
accordingly. But the deferral shall not exceed one year.


          Article 17  During the construction on the assigned land under this
contract, where water supply, gas supply, power supplies, sewage disposal, and
other facilities need to be connected with the main pipelines outside of the
assigned land, the Assignee agrees to do according to relevant rules.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
          The Assignee agrees the entering, passing and crossing of any kind of
pipelines laid by the government for public purposes. However, in case where the
land use functions are affected, the government or relevant departments shall
make reasonable compensations.


         Article 18  The Assignee shall utilize the land according to this
contract. Any alteration of land-use purpose and plot ration is prohibited.
Within the assignment term, where the land use purpose needs to be altered, both
parties agree to do according to Item 1     of this article.
          1. The Assignor shall withdraw the construction land use right with
compensation to the Assignee;
          2. To go through the approval formalities of altering the land use
purpose in accordance with laws, to sign an alteration agreement on the
state-owned construction land use right assignment or sign a new contract on the
state-owned construction land use right assignment. The Assignee shall make a
supplementary payment for the balance between the evaluated market price of the
construction land use right with the new purpose and the evaluated market price
of the construction land use right with the previously approved purpose. The
evaluated market price shall subject to the time when the alteration of the land
use purpose is approved. The registration of altering the land use right shall
be undertaken.


          Article 19  Within the use term of the assigned land under this
contract, the government reserves its right to adjust the planning of the
assigned land under this contract. In case the original planning needs to be
modified, it shall not affect the existing buildings on the assigned land
parcel. But in case the transformation, renovation and rebuilding of the
buildings, fixtures and their affiliated facilities on the assigned land within
its use term, or when applying for renewal of the contract upon expiration of
use term, the adjusted planning shall prevail.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 


          Article 20  The Assignee shall utilize the state-owned construction
land use right in accordance with law. The Assignor shall not withdraw before
the use term in this contract expires. Under special circumstances, where the
Assignor needs to withdraw the state-owned construction land use right for the
purpose of social public interests before expiration of use term, approval
formalities shall be needed in accordance with laws. And the Assignor shall
compensate the Assignee according to the value of buildings, fixtures and their
affiliated facilities on the assigned land at the time of withdrawal; the
evaluated market price of the remained use term of the state-owned construction
land use right; and the evaluated direct loss arising from the withdrawal.




 Chapter IV  The Transfer, Lease and Mortgage of the State-Owned Construction
Land Use Right


          Article 21  After paying up the assignment charge of the state-owned
construction land use right in accordance with this contract, and obtains the
Certificate for the Use of State-owned Land, the Assignee is entitled to
transfer, lease or mortgage all or part of the state-owned construction land use
right to a third party. Where the first transfer occurs, it shall meet the
conditions regulated in the  Item 1    of this article:
          1. The investment and development to the assigned land shall have
begun in accordance with this contract and 25% or above of the total investment
have been made;
          2. The investment and development shall have begun in accordance with
this contract, and the assigned land has formed conditions for industrial
purpose or other construction purposes.


          Article 22 The contracts on transfer, lease and mortgage of the
state-owned construction land use right shall not go against the laws and
regulations of the country and the articles of this contract.


          Article 23  Where all or part of the state-owned construction land use
right is transferred, the rights and obligations specified in this contract and
in the land registration documents shall be transferred accordingly. The use
term of the transfer contract for the assigned land is the remainder of the use
term specified in this contract minuses the number of the years in which the
Assignee has used the land.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
          Where all or part of the state-owned construction land use right is
leased, the rights and obligations specified in this contract and in the land
registration documents shall be still borne by the Assignee.


          Article 24  Where the state-owned construction land use right is
transferred or mortgaged, both parties related to the transfer and mortgage
shall apply for registration of changes for the land use right at the land and
resources administrative department by presenting this contract, contract on
transfer or contract on mortgage, and the Certificate for the Use of State-owned
Land.
 


                  Chapter V  Expiration of Use Term
 
          Article 25 When the use term agreed in this contract expires, and the
land user continues using the assigned land under this contract, an application
for renewal shall be submitted to the Assignor not less than one year prior to
the use term expires. The Assignor shall approve the renewal unless the Assignor
needs to withdraw the assigned land under this contract for the purposes of
social and public interests.
          In respect of the construction land use right for residential purpose,
when the use term expires, it shall be renewed automatically.
          When the Assignor agrees on the renewal, the land user shall handle
the compensable land-use formalities in accordance with laws. The compensable
land use contract on assignment or lease shall be signed again. And, the
assignment charge or rental shall be paid.


         Article 26  In case the use term of the assigned land expires and the
land user applies for renewal, but fails to get approved by the Assignor for the
purpose of social and public interests, the land user shall return back the
Certificate for the Use of State-owned Land. The cancellation of registration
for the state-owned construction land use right shall be undertaken in
accordance with regulations. The state-owned construction land use right shall
be
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
taken back by the Assignor without compensation. In respect of the buildings,
fixtures and their affiliated facilities on the assigned land under this
contract, the Assignor and the land user agree to conduct according to Item 1 
of this article:
          1. The Assignor shall take back the above-ground buildings, fixtures
and their affiliated facilities on the assigned land, and give reasonable
compensation to the land user based on the residual value of these buildings,
fixtures and their affiliated facilities at the time of taking back;
          2. The Assignor shall take back the above-ground buildings, fixtures
and their affiliated facilities on the assigned land without compensation.


         Article 27  In case the use term of the assigned land expires, the land
user fails to apply for renewal, the land user shall return back the Certificate
for the Use of State-owned Land. And the cancellation of registration for the
state-owned construction land use right shall be undertaken in accordance with
regulations. The Assignor shall take back the state-owned construction land use
right without compensation. The above-ground buildings, fixtures and their
affiliated facilities on the assigned land shall be taken back by the Assignor
without compensation. The land user shall guarantee the normal functions of the
above-ground buildings and other objects thereon. Deliberate destructions are
not allowed. Where the above-ground buildings, fixtures and their affiliated
facilities lost their normal functions, the Assignor may request the land user
to remove or dismantle the above-ground buildings, fixtures and their affiliated
facilities to restore the leveled ground on the assigned land.




 Chapter VI  Force Majeure


         Article 28  Either of the parties shall exempt from responsibility in
case when force majeure occurs, all or part of this contract cannot be
implemented. But the concerned party shall take any necessary remedial measures
to
reduce the losses caused by the force majeure. The concerned party shall not be
exempted from responsibilities when force majeure occurs during delay of
performance.


 
 
11

--------------------------------------------------------------------------------

 
 
 
 
         Article 29  When force majeure occurs, the prevented party shall notify
the other party in written form by mail, cable or fax within 7 days to provide
the detailed information of the events, and within 15 days after the occurrence
of force majeure, a valid document for evidence shall be provided to the other
party to explain its inability to implement or delay the execution of all or
part of this contract.
  


 Chapter VII  Liabilities for Breach of the Contract


         Article 30  The Assignee shall pay in due time the assignment charge of
the state-owned construction land use right according to the terms of this
contract. In case the Assignee fails to pay on schedule the assignment charge of
the state-owned construction land use right, the daily penalty to the Assignee
is to pay to the Assignor    1    ‰ of the deferred payment starting from the
first day after exceeding the time limit. In case the Assignee fails to pay the
assignment charge of the state-owned construction land use right after 60 days,
and neglects the Assignor’s urges for payment, the Assignor has the right to
terminate this contract, and the Assignee has no right to request the Assignor
to refund the advance deposit. The Assignor may claim damages to the Assignee. 


         Article 31 In case the Assignee terminates its investment and
construction on the assigned land for any reason whatsoever attributable to the
Assignee, and proposes to the Assignor to request to terminate the contract and
return back the assigned land, the Assignor shall report for approval to the
people’s government which approves the land use right assignment plan. After
approval, the Assignor shall, according to the following agreements, refund all
or part of the assignment charge of the state-owned construction land use right
(without interest) except for the advance deposit determined in this contract,
and withdraw the state-owned construction land use right. All the established
buildings, fixtures and their affiliated facilities within the boundaries of the
assigned land shall not be compensated while the Assignor may request the
Assignee to remove or dismantle the established buildings,
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
fixtures and their affiliated facilities to restore the leveled ground. But in
case the Assignor is willing to take advantage of the established buildings,
fixtures and their affiliated facilities within the boundaries of the assigned
land, the Assignor shall make reasonable compensation to the Assignee.
          1. Where the Assignee makes an application to the Assignor not less
than 60 days before one year expires after the commencement date of construction
determined in this contract, the Assignor shall refund all the paid assignment
charge of the state-owned construction land use right except for the advance
deposit.
          2. Where the Assignee makes an application to the Assignor not less
than 60 days before the first expires but the second year doesn’t expire after
the commencement date of construction determined in this contract, the Assignor
shall refund the reminder of the assignment charge of the state-owned
construction land use right after the advance deposit and the charges for idle
land are deducted in accordance with regulations.


          Article 32  The assigned land is left unused for more than one year
but less than two years for any reason whatsoever attributable to the Assignee,
the Assignee shall pay the charge for idle land in accordance with laws. In case
the construction on the assigned land doesn’t commence, resulting in the land
left unused, for more than two years, the Assignor has the right to take back
the state-owned construction land use right without compensation.


         Article 33 In case the Assignee fails to commence on the determined
date according to the terms of this contract, or the deferred date determined
under the contract, the daily penalty for the Assignee is to pay the Assigner
   1   ‰ of the assignment charge of the state-owned construction land use
right. The Assigner has the right to request the Assignee to continue
performance.
          In case the Assignee fails to complete on the determined date
according to the terms of this contract, or the deferred date determined under
the contract, the daily penalty for the Assignee is to pay the Assigner    1   
‰ of the assignment charge of the state-owned construction land use right.
 
 
 
 
13

--------------------------------------------------------------------------------

 

 
         Article 34  In case the total investment in fixed assets, the
investment intensity and the total investment do not meet the standers of this
contract, the Assigner has the right to request the Assignee to pay a penalty of
the assignment charge of the state-owned construction land use right, according
to the actual difference accounts for the proportion of the total investment and
the investment intensity. In addition, the Assigner has the right to request the
Assignee to continue performance. 


         Article 35  In case the floor area ratio, the building density or any
other indicator of the assigned land is below the minimum standards agreed in
the contract, the Assigner has the right to request the Assignee to pay a
penalty of the assignment charge of the state-owned construction land use right
according to the actual difference accounts for the proportion of the minimum
standard determined in the contract, and has the right to request the Assignee
to continue performance. In case the floor area ratio, the building density or
any other indicator of the assigned land exceeds the maximum standards agreed in
the contract, the Assigner has the right to withdraw the area that exceeds the
maximum standards, and has the right to request the Assignee to pay a penalty of
the assignment charge of the state-owned construction land use right according
to the actual difference accounts for the proportion of the standard determined
in the contract. 


         Article 36  In case the Greening rate, the proportion of office
buildings and life and service facilities, the construction area of office
buildings and life and service facilities or any other indicator does mot meet
the standards in this contract, the Assignee shall pay the Assigner    1    ‰ of
the assignment charge of the state-owned construction land use right, and remove
or dismantle the greening area, above-building and affiliated facilities.


         Article 37 Where the Assignee pays the assignment charge of the
state-owned construction land use right in accordance with this contract, the
Assigner shall deliver the assigned land on schedule. In case the delivery is
delayed because of the responsibility of the Assigner, the daily penalty for the
Assignee is to pay the Assigner    1    ‰ of the assignment charge of the
state-owned construction land use right. Land-use period is from the actual
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
delivery date. In case the Assigner fails to deliver the assigned land after 60
days of the determined date in accordance with this contract, and neglects the
Assignee’s urges for the delivery, the Assignee has the right to terminate this
contract. The Assigner shall double the advance deposit refunded to the
Assignee, and refund the rest of the assignment charge of the state-owned
construction land use right. The Assignee may claim damages to the Assigner.


         Article 38  In case the Assigner fails to deliver the assigned land on
schedule, or the delivered assigned land does not meet the standards determined
in this contract, or make unilateral changes in land use, the Assignee has the
right to request the Assigner to fulfill their obligations in accordance with
the terms under this contract, and to compensate the Assignee the direct loss
caused by the delay of delivery. Land-use period starts from the date when the
assigned land reached the land condition determined in this contract.
 


 Chapter VIII  Applicable Law and Dispute Resolution


          Article 39  The sighing, validity, interpretation, fulfillment and
settlement of disputes of this agreement are applicable to the PRC law.


         Article 40  Any dispute arising from this agreement shall be firstly
resolved by consultation between the parties. If no resolution can be reached
through consultation, the two concerned parties shall follow the    Item 1    of
this article:
 
 
          1. Submit to    Qingdao    Arbitration Commission;
          2. Prosecute to  the People’s Court lawfully.


Chapter IX  Supplementary Provisions
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
          Article 41  The land use right assignment plan under this contract has
been approved by Qingdao Municipal Government via Qing Zheng Di Zi No.
[2010]166.


          Article 42  The concerned parties of this contract are to ensure the
names, mailing addresses, telephone numbers, facsimiles, banks, agents and other
information are valid and accurate. In case of any change of the information
from one side, the other side has to be informed within 15 days from the
effective date of the change by writing. Otherwise, the party who can not timely
inform the other side is responsible for any consequences resulting from the
change of information.


          Article 43  The contract along with the appendix is 24 pages, written
in Chinese.
 
 
          Article 44  The payment, amount, area and other terms shall be written
both in upper case and lower case which have to match. In case of abhorrent
amount, it will go by upper case.


          Article 45  Any unsettled matter shall be subject to further
consultation between the parties and both parties shall enter into a supplement
agreement. The supplement agreement shall have the same effect as this contract.


          Article 46  This contract shall be executed in    six    originals,
each party keep    three   , and the six originals shall have the same effect.
   








    
Assigner (Stamp): 
 
 
 
 
Assigner (Stamp):
 
 
 
 



       
 
                                 

 
16

--------------------------------------------------------------------------------

 

 
 
 
Representative
(Signature):   
 
 
 
Representative
(Signature):   


 
 
 
 
 
 
August 18, 2010
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 